*119Order, Supreme Court, Bronx County (George D. Salerno, J.), entered April 13, 2004, which denied defendant City’s motion for summary judgment seeking dismissal of both complaints, unanimously affirmed, without costs.
There are issues of fact as to whether the City’s two probationary deputy sheriffs acted in reckless disregard for the safety of others (Vehicle and Traffic Law § 1104 [e]) when they allegedly pursued a stolen van operated by defendant Troche at a high rate of speed through a residential area heavily trafficked by cars and trucks, purportedly chasing the van through a solid red light and causing it to crash into the Rockhead vehicle (Spalla v Village of Brockport, 295 AD2d 900 [2002]; see Saarinen v Kerr, 84 NY2d 494, 501 [1994]). There is also an issue of fact as to whether reckless conduct of the probationary deputy sheriffs was a proximate cause of the accident and the resulting death of Malicia Rockhead and injury to Kirkland Rockhead (Spalla v Village of Brockport, supra; Lopez v Town of Gates, 249 AD2d 934 [1998]). Concur—Saxe, J.P., Friedman, Marlow, Sullivan and Williams, JJ.